 In the Matter of SUN TENT-LuEBBERT COMPANY; CALIFORNIA CANVASJOBBERSCLUB; SOUTHERN CALIFORNIANS, INC.; THE NEUTRAL.THOUSANDS, INC.; G. L. HUFF AND CLAY C. RITTENHOUSE, DOINGBUSINESS AS EMPLOYEES ADVISORY SERVICE; AND MERCHANTS ANDMANUFACTURERS ASSOCIATION OF Los ANGELESandTEXTILE WORKERSUNION OF AMERICA, LOCAL No. 99, C. I. 0. and INDEPENDENT CANVASWORKERS UNION5 INC., PARTY TO THE CONTRACTIn the Matter of MELLUS BROTHERS AND COMPANY, INC.; CALIFORNIACANVAS JOBBERS CLUB; SOUTHERN CALIFORNIANS, INC.; THE NEU-TRAL THOUSANDS, INC.; G. L. HUFF AND CLAY C. RITTENHOUSE,DOING BUSINESS AS EMPLOYEES ADVISORY SERVICE; AND MERCHANTSAND MANUFACTURERS ASSOCIATION OF Los ANGELESandTEXTILE>WORKERS UNION OF AMERICA, LOCAL No. 99, C. I. 0. and INDEPEN-ENT CANVAS WORKERS UNION, INC., PARTY TO THE CONTRACTIn the Matter of DOWNIE BROTHERS, INC. ; CALIFORNIA CANVAS JOB-BERSCLUB; SOUTHERN CALIFORNIANS, INC. ; THE NEUTRAL THOU-SANDS, INC.; G. L. HUFF AND CLAY C. RITTENHOUSE, DOING BUSINESSAS EMPLOYEES ADVISORY SERVICE; AND MERCHANTS AND MANUFAC-TURERS ASSOCIATION OF LOS ANGELESandTEXTILE WORKERS UNIONOF AMERICA, LOCAL No. 99, C. I. 0. and INDEPENDENT CANVASWORKERS UNION, INC., PARTY TO THE CONTRACTIn the Matter of UNITED TENT AND AWNING COMPANY, LTD.; CALI-FORNIA CANVAS JOBBERS CLUB; SOUTHERN CALIFORNIANS, INC.; THENEUTRAL THOUSANDS, INC. ; G. L. HUFF AND CLAY C. RITTENHOUSE,DOING BUSINESS AS EMPLOYEES. ADVISORY SERVICE; AND MERCHANTSAND MANUFACTURERS ASSOCIATION OF LOS ANGELESandUPHOL-STERERSINTERNATIONAL UNION OF NORTH AMERICA, LOCAL No. 15,A. F. L. and INDEPENDENT CANVAS WORKERS UNION3 INC., PARTY TOTHE CONTRACTCases Nos. XXI-C-1007, XXI-C-1113, XXI-C-1114, XXI-C-1116,respectively.Decided February 14,1940CanvasGoodsManufacturingIndustry-Settlement:agreement for settle-ment of 8 (3)portion of case affecting one respondent,including reinstatementof one employee with back pay, andback pay fortwo other employees;presenthearing to continue as to this respondent on all other allegations of complaint,and to all other respondents as to all allegations of complaint-Order: enteredon agreement for settlement..Mr. David SokolandMr. William R. Walskfor the Board.20 N. L.R. B., No. 40.427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowlett and MacLaren, by Mr. Elmer H. Howlett,of Los Angeles,Calif., andMr. Harry K. Wolff,of San Francisco, Calif., for DownieBrothers, Inc., Sun Tent-Luebbert Company, United Tent and Awn-ing Company, Ltd., and California Canvas Jobbers Club..Mr. Guy T. Graves,of Los Angeles, Calif., for Mellus Brothers.and Company, Inc.Latham' anc4Watkins,byMr. Paul R. Watkins,of Los Angeles,Calif., for Southern Californians, Inc., The Neutral Thousands, Inc.,and Employees Advisory Service.Elliott, Vedder, Sullivan & Dunham,byMr. H. W. Elliott,.ofLosAngeles, Calif., forMerchants and Manufacturers Association ofLos Angeles:Mr. Frank S. Lopez, Jr.,andMr. R. B. Gatewood,of Los Angeles,Calif., for the Textile Union.Mr. Charles L. Yost,of Los Angeles, Calif., for the UpholsterersUnion.-Mr. Stanley D. Metzger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersUnion of America, Local No. 99, C. I. 0., herein called the TextileUnion, and by Upholsterers International Union of North America,Local No. 15, A. F. L., herein called the Upholsterers Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Twenty-first Region (Los Angeles, Cali-fornia)', issued its complaint dated September 26, 1939, againstSun Tent-Luebbert Company, Mellus Brothers and Company, Inc.,.Downie Brothers, Inc., United Tent and Awning Company,. Ltd.,California Canvas Jobbers Club, Southern Californians, -Inc., TheNeutral Thousands, Inc., G. L. Huff and,Clay C. Rittenhouse, doingbusiness as Employees Advisory Service, and Merchants' and Manufacturers Association of Los Angeles, all of Los Angeles, California,'herein collectively called the respondents, alleging that the respond-ents had engaged in and were engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (2), and1All were joined in the complaint as parties respondent pursuant to the Board's Orderof Consolidation,dated September 25, 1939, ordering Cases Nos.XXI-C-1007, XXI-C-1113;XXI-C-1114, and XXI-C-1116 consolidated for the purpose of hearing and for all otherpurposes,pursuantto ArticleII, Section 36 (b), of National Labor Relations Board Rulesand Regulations-Series 2..... SUN TENT'-LUEBBERT COMPANY429(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, -herein called the. Act. , Copies of the complaint wereduly served- upon the respondents, the Textile Union, and theUpholsterers Union..The complaint alleged in substance (1) that, the. respondents onor about May 10, 1938, discharged Estelle Steinman and LaurettaMarchael, and on or about April 22, 1938, discharged Martha E.Craw, said persons having.been employed by United Tent and Awn-ing Company, Ltd., and since said dates have refused to reinstatethem, because they joined and assisted the Upholsterers Union; (2):that the respondents on or about December 11, 1937, laid off MelvinAubuchont while employed -by Sun Tent-Luebbert Company, anddid not reinstate him until on or about February 11, 1938, becausehe joined and assisted the Textile Union; (3) that the respondentson or about December 2, 1937, and thereafter, instigated and formed,and'since said date continuously have dominated and interfered withthe formation and administration of. Independent Canvas WorkersUnion, Inc., herein called. the Independent; (4) that the respond-ents entered into a closed-shop contract with the Independent on orabout February 7, 1938, and forced the employees of Sun Tent-Luebbert Company, Mellus Brothers ' & Company, Inc., DownieBrothers, Inc., and United Tent and Awning Company, Ltd., tojoin the Independent; (5) that the respondents recognized the Inde-pendent-as the exclusive representative of the employees of the saidcompanies for the purposes of collective bargaining and entered intoawritten contract with the Independent on or about February 1,1939, in respect to- rates of pay, wages, hours of employment, andother conditions of employment, when the Independent was not therepresentative of said employees within the meaning of the Act; (6)that the respondents, by the foregoing acts and by many other activi-ties set forth at great length in the. complaint, interfered with,restrained, and coerced. their employees in the exercise of the rightsguaranteed them by the Act..Pursuant to notice, a hearing was held beginning October 16, 1939,and at present continuing, at Los Angeles, California, before HowardMyers, the Trial 'Examiner duly designated by the Board. OnJanuary 8, 1940, United Tent and Awning Company, Ltd., theUpholsterers Union, and counsel for the Board entered into an agree-ment in settlement of certain portions of the, complaint.Thisagreement provides, as follows :COMPROMISE, AGREEMENT FOR SETTLEMENTIT IS HEREBYAGREED by and between UNITED TENT AND AWNINGCOMPANY, LTD., hereinafter referred to as "Respondent," the 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDUPHOLSTERERS INTERNATIONAL UNION OF NORTH AMERICA, LOCALNo. 15, A. F. L., hereinafter referred to as the "Union," and,DAVID SOKOL, Attorney, National Labor Relations Board;That Respondent, United Tent and Awning Company, Ltd.,is a corporation organized and existing under and by virtue ofthe laws of the State of California since January 5, 1931; thatsaid Respondent is engaged in the manufacture of tents; tar=paulins, bags, canvas goods, and outdoor and garden furnitureat its place at Los Angeles, California; that during the year1938, the total sales of products by said Respondent were $194,-937.75; that of said total sales, $3,500 were sales made outsideof the State of California to other states of the United States;That during the year 1938, said Respondent, United Tent andAwning Company, Ltd., purchased raw materials such ascotton fabrics, thread, burlap, hardware, metal frames, paintsand lumber amounting to $137,004.92, of which total $100,913.44by value of materials were purchased outside of the State ofCalifornia from other states of the United States and broughtto Respondent's plant by means of rail, truck, or boat;'That Respondent's, United Tent and Awning Company, Ltd.,purchases and sales as between intra and inter-state' have beenin substantially the same proportions since December 31, 1938,as during the year.1938;IT IS FURTHER STIPULATED that the Upholsterers InternationalUnion of North America, Local No. 15, affiliated with theAmerican Federation of Labor, is a labor organization withinthe meaning of Section 2, subsection (5) of the. National LaborRelations Act;IT IS FURTHER STIPULATED that said Respondent, United Tentand Awning Company, Ltd., waives its right to a hearing setforth in Section 10, subsection (b) and (c) of the Act, and thetaking of testimony or evidence before a Trial Examiner ofthe National Labor Relations Board in this matter concerningthe charge and amended charges of violation of Section 8, sub-section (3) of the National Labor Relations Act and the alle-gations set forth in paragraphs 16, 17, and 18 of the Complaintherein ; and said Respondent, United Tent and Awning Com-pany, Ltd., waives the making of Findings of Fact and Con-clusions of Law by the Board with respect to the charges andamended charges of violation of Section 8, subsection (3)' ofthe Act by said Respondent, and the allegations set forth inparagraphs 16, 17, and 18 of the Complaint herein.The parties hereto consent that the National Labor RelationsBoard may, upon the issues created by the pleadings herein, SUN TENT-LUEBBERT COMPANY431and upon this Stipulation, enter an Order to the following effect,such Order having the same force and effect as if made by theNational Labor Relations Board after hearing, the taking ofevidence, and the making of Findings of Fact and Conclusionsof Law by the Board :"The. Respondent, United Tent and Awning Company, Ltd.,its officers; agents, successors, and assigns, shall:"1.Cease and desist :(a)From discouraging membership in the UpholsterersInternationalUnion of North America, Local No. 15,A. F. L., or any other labor organization of its employees,by discharging, refusing to reinstate, suspending, or in anyother manner discriminating against any of its employeesin regard to hire or tenure of employment or any otherterm or condition of employment;"2.That the Respondent, United Tent and Awning Company,Ltd., shall take the following affirmative action in order to ef-fectuate the policies of the National Labor Relations Act :(a)Offer to Estelle Steinman immediate and full rein-statement to her former position without prejudice to herseniority and other rights and privileges;(b)Pay to Estelle Steinman the sum of Seventy-fiveDollars ($75.00) ; to Martha E. Craw, the sum of Seventy-five Dollars ($75.00) ; and, to Loretta Marchael, the sum ofTwo Hundred Dollars ($200.00), for loss of pay suffered byreason of Respondent's discrimination in regard to hire andtenure of employment;(c)Post immediately in conspicuous places throughout itsplant, notices to its employees stating that the Respondent,United Tent and Awning Company, Ltd., will cease anddesist as provided herein, and will take the affirmativeaction required herein; and maintain such notices for aperiod of at least sixty (60) consecutive days from the dateof posting."Respondent, United Tent and Awning Company, Ltd., agreesthat thereafter it will notify the Regional Director for theTwenty-first Region of compliance with the foregoing Orderwithin ten (10) days after the receipt of the Board's Order."The parties hereto stipulate and consent to the entry of a de-cree by the United States Circuit Court of Appeals for the NinthCircuit enforcing the above Order of the Board provided forherein, and the parties waive further notice of application there-for by the Board; -432DECISIONS',OF.NATIONALLABOR RELATIONS BOARDIT IS UNDERSTOOD AND AGREED that this Agreement is in fullsettlement of the 8 (3) matter affecting United Tent. and AwningCompany, Ltd., and that the hearing involving said Respondent,.United Tent and Awning Company, Ltd., and other Respond-ents,may proceed, but that the only Order to be made by theNational Labor Relations Board concerning the violation o.fSection 8, subsection (3) by this Respondent, United Tent andAwning Company, Ltd., is that specifically provided herein.IT IS FURTHER UNDERSTOOD'AND AGREED that the hearing now 121progress may, continue on other issues raised by the pleadings,and nothing in this Stipulation shall preclude the Board fromadducing further testimony and evidence in making furtherfindings herein other than as to the charges of violation byUnited Tent and Awning Company, Ltd., of Section 8 subsection(3) of the Act.IT IS FURTHER UNDERSTOOD AND AGREED that the entire -agreementbetween the parties hereto is contained within the terms of theStipulation herein, and that there'is no verbal agreement of any'kind which varies, alters or adds to this Stipulation.IT IS FURTHER UNDERSTOOD that this Agreement is subject to the;approval of the National Labor Relations Board.On January 31, 1940, the Board issued an order approving the,above "Compromise Agreement For Settlement" and making it apart of, the record in the consolidated c'ases.2Upon the. basis of the "Compromise Agreement For Settlement"and the record in'the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF UNITED TENT AND AWNING COMPANY, LTD.United Tent and Awning Company, Ltd., is a California corpora-tion having its place of business at Los Angeles, California, whereitmanufactures tents, tarpaulins, bags, canvas goods, and outdoorand garden furniture.During 1938, it purchased raw materials suchas cotton fabrics, thread, burlap, hardware, metal frames, paints,and lumber valued at $137,004.92, of which amount $100,913.44 worthof raw materials were purchased outside the State of California andbrought to the plant at Los Angeles.During 1938, it sold productss It should be emphasized,as stated In the Agreement, that the Board is in no way pre=cluded by the Agreementfrom continuing the hearing and from making Findings of Fact,Conclusions of Law, andOrderrespecting all allegations of the complaint involving allother respondents;withregard toUnitedTent and Awning Company,Ltd., the Agreementand our Orderherein purportto settle,and settle,only that portion ofthe complaint whichalleges that It has committed unfair labor practices within the meaning of Se-.tion 8 (3)of the Act. SUN T'E'NT-L'UEBBERT COMPANY433valued at $194,937.75, of which amount $3,500 worth were shipped todestinations outside the State of California.The purchases and salesduring 1939 were in the same proportions as in 1938.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis" of the above findings of fact, the agreement forsettlement of part of the case, and the record in the case, and pur-suant to Section 10 (c) of the' National Labor Relations Act, theNational Labor Relations Board hereby orders that United Tent andAwning Company, Ltd., Los Angeles, California, its officers, agents,successors, and assigns, shall:1.Cease and desist from discouraging membership in Upholsterers.InternationalUnion of North America, Local No. 15, A. F. L., orany other labor organization of its employees, by discharging, refus-ing to reinstate,, suspending, or in any,other manner discriminatingagainst any of its employees in regard to hire or tenure of employ-ment or any other term or condition of employment.2.Take the following affirmative action in order to effectuate thepolicies of the Act :(a)Offer to Estelle Steinman immediate and full reinstatement toher former position without prejudice to her seniority and otherrights and privileges;(b)Pay to Estelle Steinman the sum of Seventy-five Dollars($75.00) ; toMartha E. Craw the sum of Seventy-five Dollars($75.00) ; and to Loretta Marchae13 the sum of Two Hundred Dollars($200.00), for loss of pay suffered by reason of United Tent andAwning Company, Ltd.'s discrimination in regard to their hire andtenure of employment;(c) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of at least sixty (60)consecutive days from the date of posting, stating (1) that UnitedTent and Awning Company, Ltd., will cease and desist as provided inparagraph 1 of this Order; and (2) that it will take the affirmativeaction set forth in paragraph 2 (a) and (b) of this Order;(d),Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order what stepsit has taken to comply herewith.3Referred to in the complaint as "Lauretta"Marchael.